        Case 6:19-cv-00254-ADA Document 56-4 Filed 08/14/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


VLSI TECHNOLOGY LLC,

                      Plaintiff,
                                                      C.A. Nos. 6:19-cv-00254, -00255, -00256-
              v.                                      ADA

INTEL CORPORATION,

                      Defendant.



     ORDER GRANTING DEFENDANT INTEL CORPORATION’S MOTION TO
      TRANSFER VENUE WITHIN THIS DISTRICT UNDER 28 U.S.C. § 1404(a)

       Before the Court is Defendant Intel Corporation’s Motion to Transfer Venue Within this

District Under 28 U.S.C. § 1404(a). After consideration of same, the Court is of the opinion that

it should be GRANTED.

       IT IS THEREFORE ORDERED that this case be TRANSFERRED to the Austin

Division of the United States District Court for the Western District of Texas and remain on the

docket of Judge Alan D. Albright.



SIGNED THIS            day of               , 2019.




                                                      ALAN D. ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE
